Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to JP 8-302576 in view of Takahashi et al. (U.S. Patent 5,847,729)
JP 8-302576 discloses the following claimed subject matter:
Re-claim 1, 8, a printing device comprising: a conveyance device (1) which conveys a recording medium by performing a conveyance operation in which a feeding operation to feed the recording medium and suspension of the feeding operation are repeated; a plate device (10) which performs printing on the recording medium by using a plate (11); and an ink ejection device (40) which performs printing on the recording medium by ejecting ink onto the recording medium (F), wherein the ink ejection device includes a head having a nozzle array including a plurality of nozzles arranged along a Y-axis direction parallel to a conveyance direction in which the recording medium is conveyed, an X-axis moving mechanism which moves the head in an X-axis direction orthogonal to the Y-axis direction on a horizontal plane, and a control portion which, when the feeding operation is suspended (¶ [0033]), performs scanning by controlling the X-axis moving mechanism to move the head in the X- axis direction, and which makes the head eject ink during the scanning, the conveyance device performs the feeding operation once each time one event of the scanning (cycle; ¶ [0033]) is completed. (see also ¶ [0021]-[0022], [0060]; figs.1-5)
Re-claim 6, wherein the ink ejection device is attachable to and detachable from a conveyance line for the recording medium in the conveyance device. (see ¶ [0052])
Re-claim 7, wherein the ink ejection device is fixed to a conveyance line for the recording medium in the conveyance device. (see ¶ [0052])

JP 8-302576 discloses elements of the instant claim 1 as noted above with the exception of the conveyance device is configured to be able to change a feeding amount by which to feed the recording medium in one event of the feeding operation;
Re-claim 2, wherein the conveyance device changes the feeing amount in accordance with a resolution of printing performed by the ink ejection device;
Re-claim 3, wherein the conveyance device reduces the feeding amount as the resolution is higher, and increases the feeding amount as the resolution is lower; and
Re-claim 5, wherein, when printing by the ink ejection device is not performed, the conveyance device changes the feeding amount to an amount corresponding to a length of the plate in the Y-axis direction.
Re-claim 1, Takahashi et al. discloses an ink-jet printing apparatus for printing an image on a textile by using a printing head having a nozzle, said apparatus comprising a conveying unit having a printing-medium conveying function for conveying the printing medium; and a recording unit, provided separately from said conveying unit, for performing recording by an ink-jet method on the printing medium conveyed by said conveying unit, wherein said recording unit and said conveying unit respectively comprise communication means for performing communication in accordance with a predetermined communication protocol, and wherein said recording unit outputs an instruction to said conveying unit using said communication means for conveying the printing medium, waits for completion of conveying of the printing medium by said conveying unit, and starts a recording operation. In a case where a detection means detects the seam (event) of the printing medium, a control means subsequently controlling said conveyance means to convey the printing medium in the conveying direction until the seam (a particular length) has been conveyed outside of the predetermined scanning area so that printing on a joint of the textile medium can be prevented
Re-claim 2, 3, and 5, in the context of feeding amount based on the print resolution, the length of the plate, Takahashi et al. discloses the carriage (1) being moved to the recording start position when detecting sensor (34) detects the recording start position (plate start position), then ink droplets are discharged to print an image in a dot matrix pattern on the recording medium (103) for a printing width p. In this manner, as a predetermined-width (determined by nozzle intervals in a vertical direction and the number of the nozzles known as print resolution) printing is continued, the carriage is scanned back and forward to cross the recording medium. At the same time, the recording medium (103) is conveyed by the printing width p or larger amount (the length of the plate or until the plate start position met) in arrow F direction, then the above operation is repeated (col.11, lines 17-43; fig.14). Since both JP 8-302576 and Takahashi et al. are in the same field of endeavor of textile printing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the medium feed amount according to the overall basic teachings of Takahashi et al. in JP 8-302576 for the purpose of preventing printing on the joint portion of the medium and increasing printing efficiency. (col.51)
	
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indication of the allowability of claim 4 is the inclusion therein of the limitations of wherein the feeding amount is an amount corresponding to (A + (B + C)) + 1 dot, where A represents a length of the nozzle array in the Y-axis direction, B represents a resolution of printing performed by the ink ejection device, and C represents a number of the nozzles per unit length of the nozzle array. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853